Exhibit 99.1 FOR IMMEDIATE RELEASE MediaContact: Jeff Bergau jeff.bergau@arcadiabio.com +1-312-217-0419 Arcadia Biosciences Adds Kevin Comcowich to Its Board Of Directors Experienced Business and Finance Leader Enhances Board Depth DAVIS, Calif. (November 2, 2016) – Arcadia Biosciences, Inc. (Nasdaq: RKDA), an agricultural technology company that creates value for farmers while benefitting the environment and enhancing human health, announced today that Kevin Comcowich has been elected to its board of directors. Comcowich will serve as an independent director, as well as a member of the audit committee. Comcowich brings extensive business and financial leadership experience and a proven track record of success in investment management and global capital market strategies to the Arcadia board. He most recently served as the chief executive officer and portfolio manager of HTX Energy Fund in Houston, Texas. He was previously the president and chief investment officer (CIO) of Sound Energy Partners and served as CIO and research analyst for Southport Energy Plus Partners fund. Comcowich received his MBA from the University of Indiana and earned his bachelor’s degree from the College of the Holy Cross. “Kevin is uniquely qualified with an extensive background in finance and business strategy, and we are excited to welcome him to Arcadia’s board,” said Darby Shupp, chair of the board of directors. “I am honored to join the Arcadia Biosciences board and look forward to working closely with my new colleagues,” said Comcowich. “Arcadia has a rich portfolio of opportunities, and I am excited to contribute to its future growth.” About Arcadia Biosciences, Inc.
